Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

BY AND BETWEEN

 

ALEXION PHARMACEUTICALS, INC.

 

(“SELLER”)

 

AND

 

RUBIUS THERAPEUTICS, INC.

 

(“BUYER”)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

ARTICLE 1 Purchase and Sale Agreement

1

 

 

 

1.1

Agreement to Purchase and Sell

1

 

 

 

ARTICLE 2 The Property and Condition of Property

1

 

 

 

2.1

Description of the Property

1

 

 

 

ARTICLE 3 Purchase Price; Deposit; Adjustments

2

 

 

 

3.1

Purchase Price

2

 

 

 

3.2

Deposit

3

 

 

 

3.3

Balance of Purchase Price

3

 

 

 

3.4

Prorations of Taxes

3

 

 

 

3.5

Prorations of Contracts

3

 

 

 

3.6

Utilities

4

 

 

 

3.7

Estimates

4

 

 

 

3.8

Adjustment Payments

4

 

 

 

3.9

Calculation of Prorations

4

 

 

 

3.10

Intentionally omitted

4

 

 

 

3.11

Seller’s Closing Costs

4

 

 

 

3.12

Buyer’s Closing Costs

4

 

 

 

3.13

Closing Statement

5

 

 

 

3.14

Survival

5

 

 

 

ARTICLE 4 Representations, Warranties, Covenants and Agreements

5

 

 

 

4.1

Seller’s Representations and Warranties

5

 

ii

--------------------------------------------------------------------------------


 

4.2

Seller’s Covenants

6

 

 

 

4.3

Buyer’s Representations and Warranties

8

 

 

 

ARTICLE 5 Access, Inspection, Diligence

8

 

 

 

5.1

Inspections

8

 

 

 

5.2

Due Diligence Materials

9

 

 

 

5.3

Termination by Buyer

9

 

 

 

ARTICLE 6 Title and Survey

9

 

 

 

6.1

Title and Survey Review

9

 

 

 

6.2

Required State of Title

10

 

 

 

6.3

Personal Property

10

 

 

 

ARTICLE 7 Conditions to Seller’s and Buyer’s Performance

10

 

 

 

7.1

Conditions to Seller’s Obligations

10

 

 

 

7.2

Conditions to Buyer’s Obligations

11

 

 

 

ARTICLE 8 Closing

11

 

 

 

8.1

Escrow Closing

11

 

 

 

8.2

Seller’s Closing Deliveries

11

 

 

 

8.3

Buyer’s Closing Deliveries

12

 

 

 

8.4

Delivery of Deposit

13

 

 

 

ARTICLE 9 Casualty and Condemnation

13

 

 

 

9.1

Casualty

13

 

 

 

9.2

Condemnation

13

 

 

 

ARTICLE 10 Brokerage Commissions

14

 

 

 

10.1

Representations and Indemnity

14

 

 

 

ARTICLE 11 Default, Termination and Remedies

14

 

 

 

11.1

Seller Default

14

 

iii

--------------------------------------------------------------------------------


 

11.2

Buyer Default

14

 

 

 

ARTICLE 12 Miscellaneous

15

 

 

 

12.1

Assignment

15

 

 

 

12.2

Notices

15

 

 

 

12.3

Interpretation

16

 

 

 

12.4

Captions

16

 

 

 

12.5

No Third-Party Beneficiaries

17

 

 

 

12.6

Amendments

17

 

 

 

12.7

Integration

17

 

 

 

12.8

Choice of Law

17

 

 

 

12.9

Counterparts

17

 

 

 

12.10

Business Day

17

 

 

 

12.11

Acceptance of the Deed

17

 

 

 

12.12

No Recording of Agreement

17

 

 

 

12.13

Confidentiality

18

 

 

 

12.14

Time of the Essence

18

 

 

 

12.15

Use of Proceeds to Clear Title

18

 

 

 

12.15

Submission not an Offer or Option

18

 

 

 

12.16

Index of Definitions

18

 

 

 

ARTICLE 13 IRS Form 1099-S Designation

18

 

 

 

13.1

Designee

18

 

iv

--------------------------------------------------------------------------------


 

Schedules

 

SCHEDULE A

Description of the Real Property

 

 

SCHEDULE B

Description of Personal Property and Intangible Property

 

 

SCHEDULE 3.2

Form of Deposit Escrow Agreement

 

 

SCHEDULE 4.1(b)

List of Legal Proceedings

 

 

SCHEDULE 4.1(c)

List of Pending Condemnations

 

 

SCHEDULE 4.1(e)

List of Contracts

 

 

SCHEDULE 4.2(a)

Ongoing Maintenance Obligations

 

 

SCHEDULE 8.2(a)

Form of Deed

 

 

SCHEDULE 8.2(b)

Form of Bill of Sale

 

 

SCHEDULE 8.2(d)

Form of General Assignment

 

 

SCHEDULE 8.2(e)

Form of FIRPTA Affidavit

 

 

SCHEDULE 12.14

Index of Definitions

 

v

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into
this 23 day of July, 2018 (the “Effective Date”), by and between ALEXION
PHARMACEUTICALS, INC., a Delaware corporation (“Seller”), and RUBIUS
THERAPEUTICS, INC., a Delaware Corporation (“Buyer”).

 

RECITALS

 

Seller is the owner of the Property (as hereinafter defined).  Seller desires to
sell the Property to Buyer and Buyer desires to buy the Property from Seller,
all on and subject to the terms and conditions hereinafter set forth.

 

ARTICLE 1  Purchase and Sale Agreement

 

1.1                                                                              
Agreement to Purchase and Sell.  In consideration of the undertakings and mutual
covenants of the parties set forth in this Agreement, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Seller hereby agrees to sell the Property (as hereinafter defined)
to Buyer and Buyer, or its nominee, agrees to buy the Property from Seller, for
the Purchase Price (as hereinafter defined), payable as provided below and
subject to adjustment as provided herein and otherwise on and subject to the
terms and conditions contained herein.

 

ARTICLE 2  The Property and Condition of Property

 

2.1                                                                              
Description of the Property.  The Property which is the subject of this
Agreement consists of the following:

 

(a)                                 The land located at 100 Technology Way and
30 Hanton City Road, both in Smithfield, Rhode Island which is more particularly
described in Schedule A attached hereto (the “Land”) together with (i) all
rights, privileges and easements appurtenant to the Land owned by Seller,
including, without limitation, all minerals, oil, gas, and other hydrocarbon
substances on and under the Land, as well as all development rights, air rights,
water, water rights and water stock relating to the Land, any rights to any land
lying in the bed of any existing dedicated street, road or alley adjoining the
Land and to all strips and gores adjoining the Land, and any other easements,
rights-of-way, or appurtenances used in connection with the beneficial use and
enjoyment of the Land (collectively referred to as the “Appurtenances”); and
(ii) all buildings, improvements, structures and fixtures located on the Land
(collectively, the “Improvements”), and, to the extent owned by Seller, all
apparatus, equipment and appliances used in connection with the operation or
occupancy of the improvements, such as, but without limitation, heating and air
conditioning systems and facilities used to provide any utility services,
refrigeration, ventilation, garage disposal, recreation, or other services on
the improvements, (which Land, together with the Appurtenances and Improvements,
is collectively referred to as the “Real Property”).

 

1

--------------------------------------------------------------------------------


 

(b)                                 The tangible personal property owned by
Seller, including machinery and equipment, together with all other personal
property, equipment and furnishings of Seller located on or in or used in
connection with the Real Property to be described in Exhibit B attached hereto,
(which Exhibit B Seller and Buyer will finalize prior to the expiration of the
Inspection Period (as hereinafter defined) but in any event, the mutually
approved Exhibit B will be a condition precedent to Closing) and located on the
Land or in the Improvements on the Closing Date (as hereinafter defined)
(collectively, the “Personal Property”).

 

(c)                                  To the extent assignable, all of the
interest of Seller in any intangible personal property now or hereafter owned by
Seller and used in the ownership, use, and operation of the Real Property, the
Appurtenances, Improvements, and Personal Property approved by Seller pursuant
to the provisions of this Agreement, any permits and approvals, contracts,
agreements, or other rights relating to the ownership, use and operation of the
Property, all building warranties and guarantees to the extent in the possession
of Seller (all of which are collectively referred to as the “Intangible
Property”).

 

(d)                                 BUYER ACKNOWLEDGES THAT BUYER HAS BEEN GIVEN
THE OPPORTUNITY TO FULLY INSPECT THE PROPERTY AND THE BUYER UNDERSTANDS THAT,
EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE 4 BELOW, THE SALE OF THE PROPERTY IS
WITHOUT ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND, TYPE OR NATURE, EXPRESS
OR IMPLIED (INCLUDING, WITHOUT LIMITATION, THE FACT THAT NO REPRESENTATIONS OR
WARRANTIES ARE BEING MADE OR HAVE BEEN MADE IN CONNECTION WITH THE PROPERTY,
TITLE TO THE PROPERTY, THE SUITABILITY OF THE PROPERTY FOR DEVELOPMENT, THE
CONDITION OF ANY IMPROVEMENTS THEREON, IF ANY, THE SOIL CONDITION, COMPACTION OR
BEARING ABILITY THEREOF, ANY ENVIRONMENTAL OR HAZARDOUS MATERIALS CONDITION, THE
INCOME TO BE DERIVED FROM THE PROPERTY, OR THE COMPLIANCE OF THE PROPERTY WITH
ANY LAWS, RULES, ORDINANCES, OR REGULATIONS) AND THE BUYER IS PURCHASING THE
PROPERTY “AS IS,” “WHERE IS” AND “WITH ALL FAULTS,” WITHOUT ANY OBLIGATION ON
THE PART OF SELLER. SELLER HEREBY DISCLAIMS ANY AND ALL WARRANTIES WITH RESPECT
TO THE PROPERTY, INCLUDING, WITHOUT LIMITATION, WARRANTIES AS TO QUALITY,
SUITABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

(e)                                  The provisions of Section 2(d) shall
survive the Closing.

 

The Real Property and Intangible Property are hereinafter referred to
collectively as the “Property.”

 

ARTICLE 3  Purchase Price; Deposit; Adjustments

 

3.1                                                                              
Purchase Price.  The purchase price is Eight Million Dollars (US$8,000,000) (the
“Purchase Price”), subject to adjustment and as otherwise provided herein.

 

2

--------------------------------------------------------------------------------


 

3.2                                                                              
Deposit.  Within two (2) business days after the Effective Date, Buyer shall
deposit with Chicago Title Insurance Company, (the “Title Company”) as escrow
agent the sum of Four Hundred Thousand Dollars ($400,000) (the “Deposit”) to
secure Buyer’s obligations under this Agreement.  The Title Company shall
maintain the Deposit in an interest bearing money market account with an FDIC
insured bank and the Deposit and all interest thereon (collectively, the
“Escrowed Amount”) shall be maintained by the Title Company in such account and
shall be disbursed pursuant to the terms and conditions of this Agreement and
the Deposit Escrow Agreement attached hereto as Schedule 3.2 (the “Deposit
Escrow Agreement”).

 

3.3                                                                              
Balance of Purchase Price.  On the Closing Date (as hereinafter defined) the
Purchase Price, subject to a credit for the Escrowed Amount and subject to
adjustment as specified herein, shall be paid by wire transfer of immediately
available federal funds.

 

3.4                                                                              
Prorations of Taxes.  All real and personal property taxes attributable to the
year in which the Closing occurs shall be prorated and adjusted as of the
Closing Date as an adjustment at the Closing (regardless of whether such taxes
and special assessments are then due and payable or delinquent).  If the tax
statements for the calendar year during which the Closing Date occurs are not
finally determined, then the tax figures for the immediately prior fiscal year
shall be used for the purposes of prorating taxes on the Closing Date, with a
further adjustment to be made after the Closing Date as soon as such tax figures
are finalized.  All special assessments shall be paid in full prior to or out of
Closing proceeds. Any tax refunds or proceeds (including interest thereon) on
account of a favorable determination resulting from a challenge, protest, appeal
or similar proceeding relating to taxes and assessments relating to the Property
(i) for all tax periods occurring prior to the applicable tax period in which
the Closing occurs shall be retained by and paid exclusively to Seller and
(ii) for the applicable tax period in which the Closing occurs shall be prorated
as of the Closing Date after reimbursement to Seller and Buyer, as applicable,
for all fees, costs and expenses (including reasonable attorneys’ and
consultants’ fees) incurred by Seller or Buyer, as applicable, in connection
with such proceedings such that Seller shall retain and be paid that portion of
such tax refunds or proceeds as is applicable to the portion of the applicable
tax period prior to the Closing Date and Buyer shall retain and be paid that
portion of such tax refunds or proceeds as is applicable to the portion of the
applicable tax period from and after the Closing Date.  Seller shall not, prior
to the Closing Date, settle any tax protests or proceedings without the consent
of Buyer, which consent shall not be unreasonably withheld, conditioned or
delayed.  After the Closing, Buyer shall be responsible for and control any tax
protests or proceedings for any period for which taxes are adjusted between the
parties under this Agreement and for any later period.  Buyer and Seller shall
cooperate in pursuit of any such proceedings and in responding to reasonable
requests of the other for information concerning the status of and otherwise
relating to such proceedings; provided, however, that neither party shall be
obligated to incur any out-of-pocket fees, costs or expenses in responding to
the requests of the other.

 

3.5                                                                              
Prorations of Contracts.  To the extent Property Contracts are not terminated
pursuant to Section 4.2(i) below, prepaid or past due amounts under any Assigned
Contracts (as hereinafter defined) shall be prorated and adjusted as of the
Closing Date.

 

3

--------------------------------------------------------------------------------


 

3.6                                                                              
Utilities.  Seller shall cause all meters for electricity, gas, water, sewer or
other utility usage at the Property to be read on the Closing Date, and Seller
shall pay all charges for such utility charges which have accrued on or prior to
the Closing Date.  If the utility companies are unable or refuse to read the
meters on the Closing Date, all charges for such utility charges to the extent
unpaid shall be prorated and adjusted as of the Closing Date based on the most
recent bills therefor.  Seller shall provide notice to Buyer five (5) days prior
to the Closing Date setting forth (i) whether utility meters will be read as of
the Closing Date and (ii) a copy of the most recent bill for any utility charges
which are to be prorated and adjusted as of the Closing Date as an adjustment at
the Closing.  If the meters cannot be read as of the Closing Date and,
therefore, the most recent bill is used to prorate and adjust as of the Closing
Date as an adjustment at the Closing, then the parties agree to the extent that
the amount of such prior bill proves to be more or less than the actual utility
charges for the period in question, a further adjustment shall be made after the
Closing Date as soon as the actual charges for such utilities are available.

 

3.7                                                                              
Estimates.  In the event, on the Closing Date, the precise figures necessary for
any of the foregoing adjustments are not capable of determination, then, at
Buyer’s option, those adjustments shall be made on the basis of good faith
estimates of Buyer using currently available information, and final adjustments
shall be made within six (6) months after the Closing Date to the extent precise
figures are determined or become available.

 

3.8                                                                              
Adjustment Payments.  The net amount of all adjustments to be made under this
Article 3 shall be paid on the Closing Date in immediately available funds.  All
post-closing adjustments shall be made in immediately available funds.

 

3.9                                                                              
Calculation of Prorations.  All apportionments and prorations made hereunder
shall be made based on the number of days of ownership of the Property in the
period applicable to the apportionment, with Buyer responsible for expenses for
and after the Closing Date.  Prorations of annual payments shall be made based
on the number of days of ownership in the applicable annual period.

 

3.10                                                                       
Seller’s Closing Costs.  At the Closing, Seller shall pay and be responsible for
the amount due for (i) conveyance tax, documentary tax or any other tax or
charge substituted therefor imposed in connection with the consummation of the
transaction contemplated hereby; (ii) one-half of any fees charged by Escrow
Agent; (iii) recording charges for any instrument which releases or discharges
any lien as required by Article 6 hereto; and (iv) Seller’s counsel’s fees and
expenses.

 

3.11                                                                       
Buyer’s Closing Costs.  At the Closing, Buyer shall pay and be responsible for
(i) recording charges (other than as listed in Section 3.11 above);
(ii) one-half of any fees charged by Escrow Agent; (iii) charges necessary to
obtain the survey described in Section 6.1 below; (iv) charges necessary to
obtain the title insurance policy and all endorsements thereto described in
Section 6.1.1 below; and (v) Buyer’s counsel’s fees and expenses.

 

4

--------------------------------------------------------------------------------


 

3.12                                                                       
Closing Statement.  Title Company shall prepare a draft closing statement and
Seller and Buyer shall provide the Title Company with sufficient information to
prepare a draft closing statement at least five (5) days prior to the Closing.

 

3.13                                                                       
Survival.  The provisions of Article 3 shall survive the Closing.

 

ARTICLE 4  Representations, Warranties, Covenants and Agreements

 

4.1                                                                              
Seller’s Representations and Warranties.  Seller hereby represents and warrants
to Buyer as of the date of this Agreement and as of the Closing Date as follows:

 

(a)                                 This Agreement has been duly authorized,
executed and delivered by Seller and all consents required under Seller’s
organizational documents or by law have been obtained.  All documents that are
to be executed by Seller and delivered to Buyer on the Closing Date have been,
or on the Closing Date will be, duly executed, authorized and delivered by
Seller.  This Agreement and all such documents are, and on the Closing Date will
be, legal, valid and binding obligations of Seller, enforceable in accordance
with their terms and do not, and, at the time of the Closing Date will not,
violate any provisions of any agreement or judicial or administrative order to
which Seller is a party or to which Seller or the Property (or any portion
thereof) is subject.

 

(b)                                 Except as set forth in Schedule
4.1(b) attached hereto, to Seller’s actual knowledge, there are no actions,
suits or proceedings (including arbitration proceedings), at law or in equity,
or before or by any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, pending or threatened
against Seller which challenges Seller’s ownership of the Property or could
reasonably be expected to have a material adverse effect on Seller’s ability to
perform its obligations hereunder.

 

(c)                                  Except as set forth in Schedule
4.1(c) attached hereto, there are no condemnation actions against or relating to
the Property or any portion thereof, nor has Seller received any actual notice
of any being contemplated.

 

(d)                                 There are no leases, licenses, occupancy or
related agreements or tenancies affecting the Property.

 

(e)                                  Except for those documents recorded with
the Records of Land Evidence of the Town of Smithfield (the “Land Records”) and
other documents and information available at the Town Clerk’s office of the Town
of Smithfield and except as listed on Schedule 4.1(e) (which Schedule
4.1(e) Seller and Buyer will finalize prior to the expiration of the Inspection
Period (as hereinafter defined) but in any event, the mutually approved Schedule
4.1(e) will be a condition precedent to Closing) there are no Property Contracts
related to the use, ownership or operation of the Property.  Seller shall
deliver true, correct and complete copies of all Property Contracts listed on
Schedule 4.1(e) to Buyer in accordance with the terms of Section 5.2 of this
Agreement.  Seller is conveying the Property to Buyer subject to the terms and
conditions set forth in the documents recorded with the Land Records or on file
with the Town of Smithfield

 

5

--------------------------------------------------------------------------------


 

and the documents listed on Schedule 4.1(e), all of which Buyer shall have the
opportunity to review and determine whether acceptable during the Inspection
Period.

 

(f)                                   Seller has not received any written notice
that it is in default under any of the covenants, easements or restrictions
affecting or encumbering the Property or any constituent or portion thereof.

 

(g)                                  Other than entering in a listing agreement
with Hayes and Sherry, Seller has not entered into any other contracts for the
sale of the Property or any constituent or portion thereof.  No other agreement
affecting the Property contains any rights of first refusal or options to
purchase the Property or any portion thereof or any other rights of others that
might prevent the consummation of this Agreement.

 

(h)                                 Neither Seller nor any constituent partner
thereof is a foreign corporation, foreign partnership or foreign estate (as such
terms are defined in Section 1445 of the Internal Revenue Code).  Seller shall
provide Buyer with an affidavit to this effect at Closing or shall otherwise
comply with the terms of Section 1445 of the Internal Revenue Code applicable to
Seller.

 

(i)                                     All representations and warranties
contained herein are material and may be relied upon by the party receiving the
same and shall survive the Closing Date for a period of one (1) year (the
“Survival Period”).  In the event a written claim is made within the Survival
Period, the Survival Period shall toll with respect to such claim while such
claim is outstanding.  The reference to “Seller’s knowledge” as used in
Section 4.1 shall be deemed to mean the actual knowledge of Anthony Franco in
his capacity as Associate Director, Operations Strategy. Notwithstanding
anything to the contrary contained in this Agreement or any documents executed
in connection herewith, if the Closing of the transactions contemplated
hereunder shall have occurred, (i) the aggregate liability of Seller arising
pursuant to or in connection solely with the representations or warranties of
Seller under this Agreement or representations or warranties in any Closing
Document in the form of liquidated damages (it being acknowledged by Seller and
Buyer that ascertaining the amount of actual damages in a real estate
transaction would be extraordinarily difficult if not impossible to ascertain
and the liquidated damages set forth below constitute Buyer’s and Seller’s
reasonable estimate of such damages ) shall not exceed One Hundred Fifty
Thousand Dollars ($150,000) (the “Liability Ceiling”) and (ii) in no event shall
Seller have any liability to Buyer for such representations or warranties unless
and until the aggregate liability of Seller arising pursuant to or in connection
with such representations or warranties shall exceed Ten Thousand Dollars
($10,000) (the “Liability Floor”). If Seller’s aggregate liability to Buyer for
such representations and warranties shall exceed the Liability Floor, Seller
shall be liable for the entire amount thereof up to but not exceeding the
Liability Ceiling. The provisions of this Section 4.1(i) if asserted in writing
to be inconsistent or untrue during the Survival Period, shall survive Closing.

 

4.2                                                                              
Seller’s Covenants.  Seller hereby covenants and agrees with Buyer that:

 

(a)                                 At all times from the execution of this
Agreement to the Closing Date, Seller shall maintain the Property in the same
condition as the same is in as of the date of this

 

6

--------------------------------------------------------------------------------


 

Agreement, subject only to reasonable use and wear and the terms of Article 9
hereof.  Notwithstanding anything to the contrary contained in this Agreement,
the parties hereby agree that the Seller shall maintain the Property and the
Personal Property in the same manner as heretofore conducted and existing.  Such
requirements are further defined in Schedule 4.2(a) attached hereto.

 

(b)                                 At all times from the execution of this
Agreement to the Closing Date, it shall maintain such casualty insurance with
respect to the Real Property and Improvements against fire and other hazards as
is presently insured and shall maintain liability insurance with respect to the
Real Property and Improvements as is presently insured, and all such policies
shall be kept in full force and effect until the Closing Date.

 

(c)                                  From and after the date hereof through the
earlier of termination of this Agreement or the Closing Date, other than an
agreement with Skanska pertaining to maintenance of the Property, Seller shall
not (i) enter into any lease affecting the Property or any portion thereof or
(ii) modify, amend, cancel, terminate, extend or change the terms of any
Permitted Exception,  or (iii) enter into any other agreements with respect to
the sale or lease of the Property or any portion thereof, in each case without
the prior written consent of Buyer which may be granted or withheld in Buyer’s
sole discretion.

 

(d)                                 From and after the date hereof through the
earlier of termination of this Agreement or the Closing Date, Seller shall not
enter into any new contracts or agreements unless terminable on or prior to the
Closing Date or place any encumbrance on the Property, without the prior written
consent of Buyer which may be granted or withheld in Buyer’s sole discretion.

 

(e)                                  During the pendency of this Agreement,
Seller shall not remove from any of the Property any Personal Property, except
if worn out, and then only if replaced by Personal Property of equivalent or
greater value and utility except for equipment that shall be removed from the
Property prior to the Closing Date, which excluded equipment Seller and Buyer
will mutually agree upon prior to the expiration of the Inspection Period (as
hereinafter defined) but in any event, agreement by Seller and Buyer on the
excluded equipment will be a condition precedent to Closing.

 

(f)                                   During the pendency of this Agreement,
Seller shall promptly notify Buyer of the occurrence of any event or
circumstance known to Seller that will make any representation or warranty of
Seller to Buyer under this Agreement materially untrue or materially misleading
as of the Closing Date or any covenant of Seller under this Agreement incapable
of being performed.

 

(g)                                  Seller agrees to terminate as of the
Closing Date, any property management or service contract or agreement relating
to the Property (each, a “Property Contract”) unless Buyer requests otherwise,
by written notice to Seller prior to the expiration of the Inspection Period. 
All costs and expenses that result from such terminations shall be paid by
Seller.  Any Property Contracts which Buyer designates not to be terminated
shall be assigned to Buyer at Closing (the “Assigned Contracts”).

 

7

--------------------------------------------------------------------------------


 

(h)                                 Seller shall make all records, invoices,
bills and other information and materials relating to the operation of the
Property available for Buyer to inspect and copy and shall cooperate fully on
all reconciliations and audits, excepting however, any documents and information
containing confidential and proprietary information pertaining to Seller.

 

(i)                                     Seller shall assign all warranties, if
any, and to the extent in Seller’s possession, relating to the Property to Buyer
at Closing.

 

4.3                                                                              
Buyer’s Representations and Warranties.  Buyer hereby represents and warrants to
Seller as of the date of this Agreement and as of the Closing Date that this
Agreement has been duly authorized, executed and delivered by Buyer and all
consents required under Buyer’s organizational documents or by law have been
obtained.  All documents that are to be executed by Buyer and delivered to Buyer
on the Closing Date have been, or on the Closing Date will be, duly executed,
authorized and delivered by Buyer.  This Agreement and all such documents are,
and on the Closing Date will be, legal, valid and binding obligations of Buyer,
enforceable in accordance with their terms and do not, and, at the time of the
Closing Date will not, violate any provisions of any agreement or judicial or
administrative order to which Buyer is a party or to which Buyer or Property (or
any portion thereof) is subject.

 

ARTICLE 5  Access, Inspection, Diligence

 

5.1                                                                              
Inspections.  Seller agrees that Buyer and its authorized agents, contractors or
representatives, if accompanied by a representative of Seller, shall be entitled
to enter upon the Real Property and the Improvements during normal business
hours upon 48 hours advance notice to Seller (which must be written, e-mail is
sufficient), which notice shall include a written description of the scope of
such investigations and due diligence activity to be performed or undertaken, to
make such investigations, studies and tests including, without limitation,
surveys, engineering studies, soil and groundwater tests (including test borings
and pits) as Buyer deems necessary or advisable.  Any inspections or tests
conducted in connection with such inspections shall be conducted so as not to
damage the Property and/or so as to minimize interference with the use of the
Property by Seller. Buyer agrees to promptly repair or restore promptly any
damage to the Property caused by Buyer, its agents, contractors and
representatives. All such entries onto the Property shall be at the risk of
Buyer, and except to the extent resulting from the gross negligence or willful
misconduct of Seller or Seller’s agents, contractors or representatives, Seller
shall have no liability for any injuries sustained by Buyer or any of Buyer’s
agents, contractors or representatives. Buyer agrees to indemnify and hold
Seller harmless from and against any and all loss, claim, action, demand,
injury, death or liability incurred by Seller or the Property caused by any
inspections, tests or studies of the Property, which indemnity shall survive
Closing or termination of this Agreement, provided that, Buyer shall not be
liable for any losses or liabilities resulting from (i) Buyer’s investigations
discovering or uncovering the existence of any environmental contamination or
any other defects or conditions which affect the Property, or (ii) Seller’s or
Seller’s agent’s, employee’s or contractor’s gross negligence or willful
misconduct. Upon completion of Buyer’s investigations and tests, Buyer shall
promptly, at the sole cost and expense of Buyer, to the extent reasonably
practicable, restore the Property to substantially the same condition as it
existed before Buyer’s entry upon the Property.

 

8

--------------------------------------------------------------------------------


 

5.2                                                                              
Due Diligence Materials.    During the period commencing on the Effective Date
through July 25, 2018 (the “Inspection Period”) and continuing thereafter until
the Closing, Buyer and its representatives and agents shall have the right to
commence and actively pursue such due diligence as it may deem prudent, Seller
shall, during normal business hours, upon advance notice to Seller (which may be
oral) make all books, records, plans, building specifications, contracts,
agreements or other instruments or documents contained in Seller’s files
relating to the construction, operation and maintenance of the Property
available to Buyer, excepting however, documents and information that contain
confidential and proprietary information pertaining to Seller and Seller’s
business operations.  Seller shall, to the extent in Seller’s possession, also
provide Buyer with copies of all certificates of occupancy for the Property and
all studies, site analyses, engineers certificates, existing surveys, existing
title insurance policies, contracts, leases, licenses, permits, operating
agreements and architects certificates with respect to the Real Property that it
has in its possession, or that it has access to, including, without limitation,
(i) any site analyses with respect to oil, asbestos, underground storage tanks,
Hazardous Substances, lead paint, lead plaster or asbestos on any portion of the
Real Property and (ii) any reports regarding compliance with laws (including,
but not limited to, ADA, zoning and all other land use matters).  Seller agrees
to make such items available to Buyer and Buyer’s agents, at reasonable times at
the mutual convenience of Buyer and Seller.  If Buyer so requests, Seller shall
request the preparers of any such studies, site analyses or surveys to issue the
same for the direct benefit of Buyer, so that Buyer may rely on such site
analyses or surveys as if they were prepared for Buyer in the first instance, in
each case at Buyer’s sole expense.

 

5.3                                                                              
Termination by Buyer.In the event that Buyer’s due diligence shall reveal any
matters which are not acceptable to Buyer, or for any reason or no reason, in
its sole discretion, Buyer may elect, by written notice to Seller, with a copy
to the Title Company, on or before 5:00 pm eastern time on the last day of the
Inspection Period, to elect not to proceed with the transaction described
herein, in which event the Title Company is hereby required to return the
Escrowed Amount in accordance with the Deposit Escrow Agreement and this
Agreement shall be null and void without recourse to either party hereto.  In
the event that Buyer shall fail to give notice of termination on or before time
and date set forth above, Buyer shall be deemed to have elected not to terminate
this Agreement and shall proceed to Closing in accordance with the terms and
conditions hereof.

 

ARTICLE 6  Title and Survey

 

6.1                                                                              
Title and Survey Review.Buyer shall, during the Inspection Period, review title
and survey matters.  Buyer shall cause to be prepared for its behalf title
insurance commitments, including such affirmative insurance and endorsements as
Buyer may desire from the Title Company.  Buyer may also cause to be prepared an
ALTA/ACSM as built survey of the Real Property, certified to Buyer and the Title
Company.  Such title commitment and survey being referred to as “Title
Evidence”.  By the end of the Inspection Period, Buyer will make such written
objections (“Title Objections”) to the form and/or contents of the Title
Evidence as Buyer may wish.  Buyer’s failure to make Title Objections with
respect to a particular matter within such time period will constitute a waiver
of Title Objections with respect to a particular matter.

 

9

--------------------------------------------------------------------------------


 

Any matter shown on such Title Evidence and not objected to by Buyer shall be a
“Permitted Exception” hereunder.  Seller will have until the Closing, if Seller
so elects in Seller’s sole discretion, to cure the Title Objections, and shall
use reasonable efforts to cure any and all Title Objections, other than liens of
an ascertainable amount created by Seller that encumber the Property (“Monetary
Liens”) which Seller shall remove or cure by payment of funds from Closing.
Seller shall remove any encumbrances or exceptions to title which are created
by, through or under Seller after the date of the Title Insurance Commitment and
which are not consented to by Buyer under the terms hereof.  Buyer shall have
the right to a dollar-for-dollar adjustment under Article 3 in favor of Buyer in
the amount of any Monetary Liens which are unsatisfied on the Closing Date.  If
the Title Objections are not cured prior to Closing, Buyer will have the option
as its sole and exclusive remedies to (i) terminate this Agreement and receive a
refund of the Escrowed Amount in accordance with the Deposit Escrow Agreement or
(ii) proceed to close with a reduction in the Purchase Price for any Title
Objections uncured by Seller.  Notwithstanding anything contained herein to the
contrary, other than the clearance of Monetary Liens, Seller shall not be
obligated to clear or expend money to dispose of Title Objections or to
undertake any legal action to do so.

 

6.2                                                                              
Required State of Title.  At the Closing, Seller shall convey by statutory
quitclaim deed substantially in the form attached hereto as Schedule 6.2(a) to
Buyer (or to Buyer’s nominee) good and clear record and marketable fee simple
title to all of the Land and the Improvements free and clear of any and all
tenancies and other occupancies, liens, encumbrances, conditions, easements,
assessments, restrictions and other conditions, except for the following:

 

(a)                                 The lien, if any, for real estate taxes not
yet due and payable;

 

(b)                                 The Permitted Exceptions; and

 

(c)                                  Provisions of existing building and zoning
laws.

 

6.3                                                                              
Personal Property.  At the Closing, Seller shall convey to Buyer by bill of sale
substantially in the form attached hereto as Schedule 6.2(b) the Personal
Property.

 

ARTICLE 7  Conditions to Seller’s and Buyer’s Performance

 

7.1                                                                              
Conditions to Seller’s Obligations.  The obligations of Seller to consummate the
transaction contemplated by this Agreement are, in addition to the other terms
and conditions of this Agreement, subject to the following (any one or more of
which may be waived in whole or in part by Seller at its discretion):

 

(a)                                 Buyer having performed in all material
respects all covenants and obligations required by this Agreement to be
performed by Buyer on or prior to the Closing Date and Buyer’s representations
and warranties in this Agreement being true and correct in all material respects
on and as of the Closing Date with the same force and effect as though such
representations and warranties had been made as of the Closing Date, and Buyer
shall deliver a certificate to such effect at Closing;

 

10

--------------------------------------------------------------------------------


 

(b)                                 Payment of the Purchase Price, as adjusted
and prorated hereunder.

 

7.2                                                                              
Conditions to Buyer’s Obligations.  The obligations of Buyer to consummate the
transaction contemplated by this Agreement are, in addition to the other terms
and conditions of this Agreement, subject to the following (any one or more of
which may be waived in whole or in part by Buyer at its discretion):

 

(a)                                 The representations and warranties made by
Seller in this Agreement being true and correct in all material respects on and
as of the Closing Date with the same force and effect as though such
representations and warranties had been made as of the Closing Date, and Seller
shall deliver a certificate to such effect at Closing;

 

(b)                                 Seller having performed in all material
respects all covenants and obligations in all material respects required by this
Agreement to be performed by Seller on or prior to the Closing Date;

 

(c)                                  All service and maintenance contracts not
approved by and being assigned to Buyer shall have been terminated in accordance
with Section 4.2(h) above;

 

(d)                                 Subject to Article 9 hereof, between the
expiration of the Inspection Period and the Closing Date there shall have
occurred no material adverse change in (i) the condition of the Property
(including but not limited to the physical or environmental conditions thereof)
and (ii) title, such as the appearance of title matters not previously disclosed
in the Title Commitment; and

 

(e)                                  Buyer receiving, at Closing, an ALTA 
Owner’s Extended Coverage Policy of Title Insurance insuring good, clear,
record, marketable and fee simple title to the Property subject only to the
Permitted Exceptions without exception for mechanic’s liens or survey matters
with local customary endorsements requested by Buyer.

 

ARTICLE 8  Closing

 

8.1                                                                              
Escrow Closing.  The consummation of the transaction contemplated in this
Agreement (the “Closing”) shall occur through an escrow closing conducted by the
Title Company on July 31, 2018 (the “Closing Date”), or on such other date as
may be agreed to in writing by Seller and Buyer.  It is agreed that time is of
the essence in this Agreement.

 

8.2                                                                              
Seller’s Closing Deliveries.  On the Closing Date Seller shall deliver or cause
to be delivered at its expense each of the following items to Buyer:

 

(a)                                 A duly executed and acknowledged quitclaim
deed or deeds conveying the Real Property and the Improvements to Buyer with
title as provided in Section 6.2, such deed or deeds to be in the form attached
hereto as Schedule 8.2(a);

 

(b)                                 A duly executed bill of sale without
warranties conveying the Personal Property to Buyer in the form attached hereto
as Schedule 8.2(b);

 

11

--------------------------------------------------------------------------------


 

(c)                                  A duly executed assignment and assumption
of the Assigned Contracts and the Intangible (the “General Assignment”) together
with original counterparts of the Assigned Contracts and any warranties and
guaranties and agreements, if any, governing the Intangible Property.

 

(d)                                 A certificate or certificates of non-foreign
status from Seller in the form attached hereto as Schedule 8.2(e);

 

(e)                                  Customary affidavits sufficient for the
Title Company to delete any exceptions for parties in possession, mechanic’s or
materialmen’s liens from Buyer’s title policy and such other affidavits relating
to such title policy as the Title Company may reasonably request;

 

(f)                                   Evidence reasonably satisfactory to Buyer
and the Title Company of Seller’s legal existence and good standing and
authority to convey the Property pursuant to this Agreement in form and
substance satisfactory to Buyer and the Title Company;

 

(g)                                  A counterpart original of the closing
statement setting forth the Purchase Price, the closing adjustments and the
application of the Purchase Price as adjusted;

 

(h)                                 Any and all transfer tax returns,
declarations of value or other documents required under applicable law or
necessary for recordation of the quitclaim deed;

 

(i)                                     Evidence that all contracts relating to
the Property (other than the Assigned Contracts) have been terminated;

 

(j)                                    Such other instruments as Buyer may
reasonably request to effectuate the transaction contemplated by this Agreement
without additional liability or expense to Seller;

 

(k)                                 All books, records, plans, specifications,
contracts, agreements and other instruments or documents to the extent in the
possession of Seller related to the construction, operation and maintenance of
the Property excepting however, documents and information containing
confidential and proprietary information pertaining to Seller and Seller’s
business operations;

 

(l)                                     Keys to all locks on the Property in
Seller’s possession or control, if any;

 

(m)                             A Certificate from Seller stating that all
representations and warranties set forth in Section 4.1 hereof remain true,
accurate and complete as of the Closing Date; and

 

(n)                                 All releases and other documents necessary
in order to discharge the withholding tax lien, if applicable, pursuant to R.I.
Gen. Laws §44-30-71.3.

 

8.3                                                                              
Buyer’s Closing Deliveries.  On the Closing Date Buyer shall deliver or cause to
be delivered at its expense each of the following to Seller:

 

12

--------------------------------------------------------------------------------


 

(a)                                 A counterpart original of the closing
statement setting forth the closing adjustments;

 

(b)                                 Such other instruments as Seller may
reasonably request to effectuate the transaction contemplated by this Agreement,
including a date down of Buyer’s representations and warranties made in this
Agreement, without additional liability or expense to Buyer; and;

 

(c)                                  The balance of the Purchase Price in
immediately available funds by federal wire transfer

 

8.4                                                                              
Delivery of Deposit.  On the Closing Date the Title Company shall deliver or
cause to be delivered the Escrowed Amount pursuant to the terms of the Deposit
Escrow Agreement.

 

ARTICLE 9  Casualty and Condemnation

 

9.1                                                                              
Casualty.  If any of the Improvements are damaged by fire or any other casualty
(the cost for repair of which is reasonably estimated to exceed $200,000 and are
not substantially restored to the condition immediately prior to such casualty
before the Closing Date, Buyer shall have the following elections:

 

(a)                                 to acquire the Property in its then
condition and pay the Purchase Price without regard to the casualty, in which
event Seller shall pay over or assign to Buyer, on delivery of the quitclaim
deed, (i) all amounts recovered or recoverable by Seller on account of any
insurance as a result of such casualty, less amounts reasonably expended by
Seller for partial restoration; and (ii) an amount of money equal to Seller’s
insurance deductible; or

 

(b)                                 to terminate this Agreement in which event
the Title Company shall return the Escrowed Amount pursuant to the terms of the
Deposit Escrow Agreement, this Agreement shall terminate and neither Seller nor
Buyer shall have any recourse against the other.

 

9.2                                                                              
Condemnation.  If any portion of or interest in the Property shall be taken or
is in the process of being taken and Seller receives written notice thereof by
exercise of the power of eminent domain or if any governmental authority
notifies Seller in writing prior to the Closing Date of its intent to take or
acquire any portion of or interest in the Property (each an “Eminent Domain
Taking”), Seller shall give notice promptly to Buyer of such event and Buyer
shall have the option to terminate this Agreement by providing notice to Seller
to such effect on or before the date which is ten (10) days from Seller’s notice
to Buyer of such Eminent Domain Taking or on the Closing Date, whichever occurs
first, in which event the Escrow Agent shall return the Escrowed Amount pursuant
to the terms of the Deposit Escrow Agreement, this Agreement shall terminate,
and neither Seller nor Buyer shall have any recourse against the other.  If
Buyer does not timely notify Seller of its election to terminate this Agreement,
Buyer shall purchase the Property and pay the Purchase Price, and Seller shall
pay over or assign to Buyer on delivery of the quitclaim deed all awards
recovered or recoverable by Seller on account of such Eminent Domain Taking,
less any amounts reasonably expended by Seller in obtaining such award.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 10  Brokerage Commissions

 

10.1                                                                       
Representations and Indemnity.  Seller and Buyer each mutually represent and
warrant to the other that they have not dealt with, and are not obligated to
pay, any fees or commissions to any broker in connection with the transaction
contemplated by this Agreement other than Hayes & Sherry (for the Seller) and
Newmark Knight Frank (for the Buyer)  (the “Brokers”).  Seller is responsible
for the compensation of the Brokers pursuant to a separate agreement.  Seller
hereby agrees to indemnify, defend and hold Buyer harmless from and against all
liabilities, costs, damages and expenses (including reasonable attorneys’ fees)
arising from any claims for brokerage or finder’s fees, commissions or other
similar fees in connection with the transaction covered by this Agreement
insofar as such claims shall be based upon alleged arrangements or agreements
made by Seller or on Seller’s behalf. Buyer hereby agrees to indemnify, defend
and hold Seller harmless from and against all liabilities, costs, damages and
expenses (including reasonable attorneys’ fees) arising from any claims for
brokerage or finders’ fees, commissions or other similar fees in connection with
the transaction covered by this Agreement insofar as such claims shall be based
upon alleged arrangements or agreements made by Buyer or on Buyer’s behalf,
other than with the Brokers.  The covenants and agreements contained in this
Article shall survive the termination of this Agreement or the Closing of the
transaction contemplated hereunder.

 

ARTICLE 11  Default, Termination and Remedies

 

11.1                                                                       
Seller Default.  In the event that Seller breaches or shall have failed in any
material respect on the Closing Date to have performed any of the covenants and
agreements contained in this Agreement which are to be performed by Seller on or
before the Closing Date, any representation or warranty of Seller herein was
untrue when made, or Seller shall have caused any representation or warranty to
become untrue between the date of this Agreement and the Closing, then Buyer
shall have the right to take any and all legal actions necessary to compel
Seller’s specific performance hereunder (it being acknowledged that damages at
law would be an inadequate remedy), and to consummate the transaction
contemplated by this Agreement in accordance with the provisions of this
Agreement.  In the event all of the conditions listed in Section 7.2 have not
been satisfied or waived, Buyer may elect to terminate this Agreement and
receive the Escrowed Amount and this Agreement shall be null and void without
further recourse to either party hereto.  Notwithstanding anything to the
contrary contained herein, should specific performance be unavailable and
rendered meaningless to Buyer due to a willful action of Seller in violation of
this Agreement such as the conveyance of the Property to a third party prior to
the Closing Date, Buyer shall be entitled to a reimbursement from Seller of
Buyer’s actual and documented out-of-pocket third party costs incurred in
connection with this transaction, not to exceed an amount of One Hundred Fifty
Thousand Dollars ($150,000), which reimbursement right shall survive the
termination of this Agreement.

 

11.2                                                                       
Buyer Default.  In the event all of the conditions to Closing contained in
Section 7.2 above have been satisfied and Buyer defaults in its obligation to
close hereunder, Seller shall be entitled to receive the Escrowed Amount as
liquidated damages, in lieu of all other remedies available to Seller at law or
in equity for such default.  Seller and Buyer agree

 

14

--------------------------------------------------------------------------------


 

that the damages resulting to Seller as a result of such default by Buyer as of
the date of this Agreement are difficult or impossible to ascertain and the
liquidated damages set forth in the preceding sentence constitute Buyer’s and
Seller’s reasonable estimate of such damages.

 

ARTICLE 12  Miscellaneous

 

12.1                                                                       
Assignment.  Buyer may assign or transfer its rights under this Agreement to any
affiliate in which it has a substantial (direct or indirect) economic interest,
successor by operation of law, wholly owned subsidiary, entity controlled by
Buyer or under common control with Buyer and to any entity owning all or
substantially all of the assets of Buyer.  The covenants and agreements
contained in this Agreement shall extend to and be obligatory upon the permitted
successors and assigns of the respective parties to this Agreement.

 

12.2                                                                       
Notices.  Any notice required or permitted to be delivered under this Agreement
shall be in writing and shall be deemed given (i) when delivered or refused by
hand during regular business hours, (ii) three (3) days after being sent by
United States Postal Service, registered or certified mail, postage prepaid,
return receipt requested and first class mail, postage prepaid, (iii) the next
business day if sent by a reputable national overnight express mail service that
provides tracing and proof of receipt or refusal of items mailed, or (iv) when
sent if sent by facsimile during business hours, addressed to Seller or Buyer,
as the case may be, at the address or addresses or facsimile number set forth
below or such other addresses as the parties may designate in a notice similarly
sent.  Any notice given by a party to Escrow Agent shall be simultaneously given
to the other party.  Any notice given by a party to the other party relating to
its entitlement to the Escrowed Amount shall be simultaneously given to the
Escrow Agent.  Notices to Seller, Buyer and/or Escrow Agent shall be delivered
as follows:

 

(a)                                 If to Seller:

 

Alexion Pharmaceuticals, Inc.
100 College Street
New Haven, CT 06510
Attn : Anthony Franco - Associate Director, Operations Strategy
Phone: 1.203.676.7941
Email:  Anthony.Franco@Alexion.com

 

and

 

Alexion Pharmaceuticals, Inc.

121 Seaport Boulevard

Boston, MA  02210

Attn: Paul Clancy, CFO

 

And

 

Alexion Pharmaceuticals, Inc.

121 Seaport Boulevard

 

15

--------------------------------------------------------------------------------


 

Boston, MA  02210

Attn: General Counsel

 

with a copy to:

 

Hinckley Allen LLP
100 Westminster Street, Suite 1500
Providence, RI 02903-2319
Attn: David I. Lough, Esq.
Phone: 401-457-5198
Email:  dlough@hinckleyallen.com

 

If to Buyer:

 

Rubius Therapeutics, Inc.
325 Vassar Street
Cambridge, MA 02139
Attn: Andrew Oh, CFO
Phone: 781-742-4326
Email:  aoh@rubiustx.com

 

with a copy to:

 

Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02110
Attn: Alexander Randall, Esq.
Phone: 617.570.1425
Email:  arandall@goodwinlaw.com

 

If to the Title Company:

 

Chicago Title Insurance Company
One State Street — 6th Floor
Providence, RI 02908
Attn: Ann-Marie Widmann
Phone: 401-450-3821
Email:  Ann.Widmann@ctt.com

 

12.3                                                                       
Interpretation.  Words of any gender used in this Agreement shall be held and
construed to include any other gender, and words of a singular number shall be
held to include the plural and vice versa, unless the context requires
otherwise.

 

12.4                                                                       
Captions.  The captions used in connection with the Articles of this Agreement
are for convenience only and shall not be deemed to extend, limit or otherwise
define or construe the meaning of the language of this Agreement.

 

16

--------------------------------------------------------------------------------


 

12.5                                                                        No
Third-Party Beneficiaries.  Nothing in this Agreement, express or implied, is
intended to confer upon any person, other than the parties hereto and their
respective successors and assigns, any rights or remedies under or by reason of
this Agreement.

 

12.6                                                                       
Amendments.  This Agreement may be amended only by a written instrument executed
by Seller and Buyer (or Buyer’s permitted assignee or permitted transferee).

 

12.7                                                                       
Integration.  This Agreement (including the schedules and exhibits) embodies the
entire agreement between Seller and Buyer with respect to the transactions
contemplated in this Agreement, and there have been and are no covenants,
agreements, representations, warranties or restrictions between Seller and Buyer
with regard thereto other than those set forth or provided for in this
Agreement.

 

12.8                                                                       
Choice of Law.  This Agreement shall be construed under and in accordance with
the laws of the State where the Property is located.

 

12.9                                                                       
Counterparts.  This Agreement may be executed in two (2) or more counterparts,
each of which shall be an original but such counterparts together shall
constitute one and the same instrument notwithstanding that both Buyer and
Seller are not signatory to the same counterpart.

 

12.10                                                                 Business
Day.  In the event any date hereunder (including the Closing Date) falls on a
Saturday, Sunday or Legal Holiday, the date applicable shall be the next
business day.

 

12.11                                                                 Acceptance
of the Deed.

 

The acceptance of the quitclaim deed by the Buyer shall be deemed to be full
performance and discharge of all agreements and obligations of the Seller herein
contained, except those agreements and obligations expressly intended to survive
Closing in this Agreement.

 

12.12                                                                 No
Recording of Agreement.

 

The parties hereto agree that neither this Agreement nor any memorandum or
notice thereof shall be recorded with the Smithfield, Rhode Island Records of
Land Evidence. Buyer further agrees that the recording of this Agreement, or of
any memorandum or short form thereof, by or at the instance of Buyer shall
constitute, at Seller’s election, a default by Buyer hereunder. Upon Seller’s
giving notice of such default to Buyer, this Agreement shall terminate and be of
no further force or effect except for the provisions of Section 11.2 hereof and
those indemnities which expressly survive the termination of this Agreement, and
the recording of such notice to Buyer shall be deemed sufficient and adequate
notice to third parties that this Agreement is void and of no further force and
effect.  Notwithstanding anything to the contrary contained herein, in no event
shall either party be prohibited from filing this Agreement with the Securities
and Exchange Commission (“SEC”) to the extent that either party is required to
do so pursuant to applicable SEC requirements.  The filing of this Agreement
with the SEC is not intended to create a cloud on title related to the Real
Property.

 

17

--------------------------------------------------------------------------------


 

12.13                                                                
Confidentiality.

 

Subject to those disclosure rights set forth in Section 12.12 above, the Buyer
and Seller shall agree to hold all information concerning the Seller’s business
and the Property in confidence and the Seller and the Buyer agree to hold in
confidence the terms and conditions of this Agreement and shall not disclose any
such information, except that the parties may disclose such information to their
respective owners, officers, directors, employees, insurance companies, legal
counsel, investors, financial advisors and similar third parties who need to
review the same in connection with the transaction proposed hereby and who are
bound by obligations of confidentiality with respect to such information. The
foregoing restrictions shall not apply to disclosures of information required by
law or court order, or to information concerning the Property or the Seller’s
business that is available to the general public other than through the
disclosure by the Buyer or its agents in violation of this Agreement.

 

12.14                                                                 Time of
the Essence.  Time is of the essence of this Agreement.

 

12.15                                                                 Use of
Proceeds to Clear Title.  To enable Seller to make conveyance as herein
provided, Seller may, at the time of Closing, use the Purchase Price or any
portion thereof to clear the title of any or all encumbrances or interests,
provided that provisions reasonably satisfactory to Buyer’s attorney is made for
prompt recording of all instruments so procured in accordance with conveyancing
practice in the jurisdiction in which the Property is located.

 

12.16                                                                 Submission
not an Offer or Option.  The submission of this Agreement or a summary of some
or all of its provisions for examination or negotiation by Buyer or Seller does
not constitute an offer by Seller or Buyer to enter into an agreement to sell or
purchase the Property, and neither party shall be bound to the other with
respect to any such purchase and sale until a definitive agreement satisfactory
to the Buyer and Seller in their sole discretion is executed and delivered by
both Seller and Buyer.

 

12.17                                                                 Index of
Definitions.  Schedule 12.4 consists of an index to be used in locating
definitions appearing in this Agreement.

 

ARTICLE 13  IRS Form 1099-S Designation

 

13.1                                                                       
Designee.  In order to comply with information reporting requirements of
Section 6045(e) of the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations thereunder, the parties agree (i) to execute an IRS
Form 1099-S Designation Agreement in the form attached hereto as Schedule 13.1
at or prior to the Closing to designate the Escrow Agent (the “Designee”) as the
party who shall be responsible for reporting the contemplated sale of the
Property to the Internal Revenue Service (the “IRS”) on IRS Form 1099-S; (ii) to
provide the Designee with the information necessary to complete Form 1099-S;
(iii) that the Designee shall not be liable for the actions taken under this
Agreement, or for the consequences of those actions, except as they may be the
result of gross negligence or willful misconduct on the part of the Designee;
and (iv) that the Designee shall be indemnified by the parties for any costs or
expenses incurred as a result of the actions taken hereunder, except as they may
be the result of gross negligence or willful misconduct on the part of the
Designee.

 

18

--------------------------------------------------------------------------------


 

The Designee shall provide all parties to this transaction with copies of the
IRS Forms 1099-S filed with the IRS and with any other documents used to
complete IRS Form 1099-S.

 

[Remainder of Page Intentionally Left Blank]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this instrument as of the day and
year first set forth above.

 

 

SELLER:

 

 

 

ALEXION PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Paul J. Clancy

 

Name: Paul J. Clancy

 

Title: CFO

 

 

 

BUYER:

 

 

 

RUBIUS THERAPEUTICS, INC.

 

 

 

 

By:

/s/ Pablo J. Cagnoni

 

Name: Pablo J. Cagnoni

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------